Exhibit 10.15

GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

THIS GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY is made as of
November 17, 2010 (as amended, restated, supplemented and/or modified from time
to time, this “Grant”), by ACCENTIA BIOPHARMACEUTICALS, INC., a Florida
corporation (the “Grantor”) in favor of LV ADMINISTRATIVE SERVICES, INC., a
Delaware corporation, as administrative and collateral agent for the Lenders
(the “Secured Party”).

W I T N E S S E T H

WHEREAS, as of the date hereof, and pursuant to that certain Term Loan and
Security Agreement dated as of November 17, 2010 (as amended, restated,
supplemented and/or modified from time to time, the “Security Agreement”) by and
among Grantor, the Lenders party thereto and the Secured Party, Grantor has made
and delivered to the Lenders certain Secured Term Notes in an aggregate
principal amount of $8,800,000 (the “Term Notes”);

WHEREAS, pursuant to the Security Agreement, Grantor has granted a security
interest and lien on all of its assets to the Lenders;

WHEREAS, the Grantor (1) has adopted, used, is using, or intends to use the
trademarks reflected in the trademark registrations and trademark applications
more particularly described on Schedule 1 (whether registered or unregistered
with the United States Patent and Trademark Office) annexed hereto as part
hereof (the “Trademarks”), (2) has registered or applied for registration in the
United States Patent and Trademark Office of the patents more particularly
described on Schedule 2 annexed hereto as part hereof (the “Patents”), (3) has
adopted, used and is using the copyrights and copyright licenses (whether
registered or unregistered with the United States Copyright Office) more
particularly described on Schedule 3 annexed hereto as part hereof (the
“Copyrights”), and (4) has adopted, used and is using all other intellectual
property not covered by the foregoing, including any and all of the following:
(i) patents, (ii) trademarks, (iii) copyrights, (iv) patent licenses,
(v) copyright licenses, (vi) trade secrets, (vii) all intellectual property
rights in or to software, databases and data collections, (viii) know how, and
(ix) all domain names, together with all registrations and applications for
registration for any of the foregoing (the “Miscellaneous Property” and
collectively with the Trademarks, Patents and Copyrights, the “Intellectual
Property”); and

WHEREAS, the Grantor wishes to confirm its grant to the Secured Party of a
security interest in all right, title and interest of the Grantor in and to the
Intellectual Property, and all proceeds thereof, together with the business as
well as the goodwill of the business symbolized by, or related or pertaining to
the Intellectual Property, and the customer lists and records related to the
Intellectual Property and all causes of action which may exist by reason of
infringement of any of the Intellectual Property (collectively, the
“Collateral”), to secure the satisfaction and discharge of all of Grantor’s
obligations under the Security Agreement and the Term Notes (collectively, the
“Grantor Obligations”).

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:



--------------------------------------------------------------------------------

1. Capitalized terms used in this Grant but not otherwise defined herein shall
have the meanings ascribed to them in the Security Agreement or the Term Notes,
as applicable.

2. The Grantor does hereby grant to the Secured Party a security interest in the
Collateral to secure the full and prompt payment, performance and observance of
the Grantor Obligations.

3. The Grantor agrees to perform, so long as the Security Agreement and Term
Notes are in effect, all acts deemed necessary or desirable by the Secured Party
to permit and assist it, at the Grantor’s expense, in obtaining and enforcing
the Intellectual Property in any and all countries. Such acts may include, but
are not limited to, execution of documents and assistance or cooperation in
legal proceedings. The Grantor hereby appoints the Secured Party as the
Grantor’s attorney-in-fact to execute and file any and all agreements,
instruments, documents and papers as the Secured Party may determine to be
necessary or desirable to evidence the Secured Party’s security interest in the
Intellectual Property or any other element of the Collateral, all acts of such
attorney-in-fact being hereby ratified and confirmed.

4. The Grantor acknowledges and affirms that the rights and remedies of the
Secured Party with respect to the security interest in the Collateral granted
hereby are more fully set forth in the Security Agreement and the Term Notes,
and the rights and remedies set forth herein are without prejudice to, and are
in addition to, those set forth in the Security Agreement and the Term Notes. In
the event that any provisions of this Grant are deemed to conflict with the
Security Agreement or the Term Notes, the provisions of the Security Agreement
or the Term Notes, as applicable, shall govern.

5. The Grantor hereby authorizes the Secured Party to file all such financing
statements or other instruments to the extent required by the UCC and agrees to
execute all such other documents, agreements and instruments as may be required
or deemed necessary by the Secured Party, in each case for purposes of effecting
or continuing Secured Party’s security interest in the Collateral.

6. This Grant may be executed in any number of counterparts, each of which shall
be an original, but all of which shall constitute one instrument. It is
understood and agreed that if facsimile copies of this Grant bearing facsimile
signatures are exchanged between the parties hereto, such copies shall in all
respects have the same weight, force and legal effect and shall be fully as
valid, binding, and enforceable as if such signed facsimile copies were original
documents bearing original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Grant of Security Interest
in Intellectual Property to be executed as of the day and year first above
written.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Samuel S. Duffey

Name:

Title:

 

Samuel S. Duffey

President

 

ACCEPTED and AGREED:

LV ADMINISTRATIVE SERVICES, INC.

By:  

/s/ Patrick Regan

Name:

Title:

 

Patrick Regan

Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1

Trademarks

 

Accentia Biopharmaceuticals    AU   

ACCENTIA BIOPHARMACEUTICALS

and Design (Classes 5, 9, 10, 35, 42)

   1092275    12/21/05    1092275    12/21/05 Accentia Biopharmaceuticals    EU
  

ACCENTIA BIOPHARMACEUTICALS

and Design (Classes 5 and 10)

   004805214    01/22/09    004805214    12/23/05 Accentia Biopharmaceuticals   
AU   

ACCENTIA BIOPHARMACEUTICALS

(Classes 5, 9, 10, 35, 42)

   1092274    12/21/05    1092274    12/21/05 Accentia Biopharmaceuticals    EU
  

ACCENTIA BIOPHARMACEUTICALS

(Classes 5, 10, 35)

   004805206    12/23/05    004805206    12/23/05 Accentia Biopharmaceuticals   
AU   

“A” DESIGN ONLY MARK

(Classes 5, 9, 10, 35, 42)

   1092276    12/21/05    1092276    12/21/05 Accentia Biopharmaceuticals    EU
  

“A” DESIGN ONLY MARK

(Classes 5, 9, 10, 35, 42)

   004805222    12/23/05    004805222    12/23/05



--------------------------------------------------------------------------------

SCHEDULE 2

Patents

Revimmune:

 

Country      Patent    Serial No.    Filing Date United States     

Cyclophosphamide in Combination

with Anti-Idiotypic Vaccines

   12/818,380    06/18/2010 United States     

Method of Identifying Patients

Suitable for High-Dose

Cyclophophamide Treatment

   12/827,773    06/30/2010 United States     

Use of High-Dose Oxazaphosphorine

Drugs in Combination with Monoclonal

Antibodies for Treating Immune Disorders

   12/851,110    08/05/2010 Australia     

Use of High-Dose Oxazaphosphorine

Drugs for Treating Immune Disorders

   2006320162    12/04/2006 Canada     

Use of High-Dose Oxazaphosphorine

Drugs for Treating Immune Disorders

   2,631,760    12/04/2006 Mexico     

Use of High-Dose Oxazaphosphorine

Drugs for Treating Immune Disorders

   (not yet assigned)    12/04/2006 Europe     

Use of High-Dose Oxazaphosphorine

Drugs for Treating Immune Disorders

   06840105.8    12/04/2006 United States     

Use of High-Dose Oxazaphosphorine

Drugs for Treating Immune Disorders

   11/566,296    12/04/2006 United States     

Use of High-Dose Oxazaphosphorine

Drugs for Treating Immune Disorders

   12/777,729    05/11/2010 United States     

Use of High-Dose Post-Transplantation

Oxazaphosphorine Drugs for Reduction

of Transplant Rejection

   12/841,854    07/22/2010 United States     

Methods for Safe and Effective Treatment

Using Oxazaphosphorine Drugs

   12/785,211    05/21/2010 United States     

Methods for Providing a System of

Care for an Oxazaphosphorine Drug Regimen

   12/785,224    05/21/2010 United States     

Methods for Providing a System of Care

for an Oxazaphosphorine Drug Regimen

   12/789,401    05/27/2010



--------------------------------------------------------------------------------

SCHEDULE 3

Copyrights

None